IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WALTER CLAYTON                        NOT FINAL UNTIL TIME EXPIRES TO
MCCORMICK,                            FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-950
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 25, 2016.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm the trial court’s revocation of probation, but remand for correction

of Appellant’s sentence. The State concedes that Appellant “should have only

received six points on his scoresheet for the community sanction violation points
assessed.” As such, we remand to allow the trial court to enter a corrected sentence

based on a corrected scoresheet.

      AFFIRMED in part, REVERSED in part, and REMANDED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.




                                         2